The opinion of the Court was delivered by
Kennedy, J.
— The very point presented by the first error assigned, was decided by this court in Overton v. Gibson, (2 Watts 384), that a settler who makes his residence, by mistake or otherwise, on land previously appropriated, obtains no title, by settlement, to the adjoining land over which he has cleared and cultivated, and extended his inclosures. The instruction given by the court below to the jury, appears to be in exact accordance with the principles laid down and established by this court in the case cited: the instruction given, is therefore correct.
The second and third errors assigned, may be considered together, as they relate to the same matter. That part of the charge of the court here excepted to, is in the following words: “ But the plaintiff’s counsel contend that 16 or 18 acres of land improved over the Kinnear line by himself, at the coal-bank, are to be considered in connection with the residence of his tenants in the cabin at the burnt tavern. But that part of the coal-bank improvement *70is totally disconnected from the residence at the burnt tavern, and has no residence on it. The tenants of the cabin have had no possession of that part of the coal-bank improvement.- Adams had the occupancy without residence; and it is not possible, in opposition to the facts in evidence, to consider this as a part of the residence at the cabin of'Adams’s tenants. The 8th point propounded by the plaintiff’s counsel, is correct on the facts therein assumed; but, under the facts in evidence, the court say that Adams’s occupancy of several acres of improved land, at the coal-bank, cannot aid or apply to the residence of his tenants at the burnt tavern.”
Although the charge, in general, is correct, and shows no inconsiderable degree of discrimination and knowledge on the subject of our land laws, yet it appears to us that the learned Judge, in the part just recited, has restricted the rights of a settler, arising from the improvements made by him and his tenants, within limits that would seem to be too narrow to answer the ordinary purposes , of life, and at the same time provide against losses, which may readily occur through mistake, without doing injury to the rights of others. We can perceive no good reason why the settler should not have the benefit of a clearing, fencing, and cultivating of land, made by himself personally on one side of the tract contiguous to his residence, notwithstanding it be on other land previously appropriated, so as to connect the same with a dwelling-house put up by him on the opposite side of the vacant land, intended to be secured by settlement, and a residence therein by his tenants; and thus render the settlement complete, and secure to him a preemption right to all the vacant land so improved; provided the quantity do not exceed 400 acres, and the form or figure of the tract be reasonable. The intention of the settler, in such case, to secure the tract by settlement, must be considered as extending to the whole of it; and it is wholly immaterial to the State, whether he obtain it upon the residence of his tenants, in connection with the improvements made by himself personally, or upon his own personal residence, and the improvements made by himself. The residence of the plaintiff in this case, established, by means of his tenants, at the turnpike, does not appear, from the evidence, to have been for a mere temporary purpose, unconnected with his obtaining a right for the land; but would rather seem to have been done with a view to making it a place of permanent residence for his tenants at least, if not for himself; and whether he resided there in person, or by his tenants, was, as has been observed already, a matter of perfect indifference to the State; for the interest of the State was alike promoted by the residence of the one or the other, if kept up continuously. His first building, as a dwelling, at the turnpike, was a cabin, probably erected about 1817, which was occupied as a dwelling until he put up, at the same place, a more costly house, and much larger one; *71which he let as a dwelling-house, and in which his tenants resided with their families, and kept tavern until it was destroyed by fire. The cabin, which, during the existence of the tavern-house, had been occupied as a school-house, was again let by the plaintiff to tenants as a dwelling-house, who resided therein with their respective families. So it would seem as if he had been intent upon keeping a continuous and permanent residence at this place. We therefore think that the land which he had cleared, fenced, and cultivated, near to the coal-bank, or to his personal residence on the Kinnear survey, might well be joined with the improvements made by him at the turnpike, and the residence of his tenants there, for the purpose of rendering his settlement on the land perfect; and that the court erred in advising the jury otherwise. There is nothing in the fourth assignment of error; nor was it pressed on the argument.
The fifth and last error assigned is an exception to the conclusion of the charge, in which his Honour, the President Judge, instructed the jury that the plaintiff could not recover the 75 acres in dispute, and that their verdict must be for the defendants. In order to decide correctly on this direction of the court to the jury, it becomes necessary to take a review of the titles to the land, as they appeared in evidence, under which the parties respectively claimed; and if it should, from the evidence, appear clearly and indubitably that the title exhibited by the defendants was superior to that exhibited on the part of the plaintiff, then the court was right in giving the instruction complained of. I think it cannot be questioned that the evidence went to prove, clearly, that the title, under which the defendants claimed, was commenced by an improvement on the land in dispute as early as 1801; that a cabin, suitable for the habitation of man, was erected upon it in 1803, into which William Shaw, in the same year, moved with his family as a tenant under John Haines, and resided there with his family until 1808 or 1809, during which period he cleared and fenced about four acres of the land, and cultivated the same by growing coats, flax, buckwheat, potatoes, grass and corn thereon; on the 18th of March 1807, while he was residing on the land as the tenant of Haines, James Maguire, of whom Haines purchased the land, with a covenant that Maguire should procure an office-title for it, took out a warrant describing it, for which he paid to the State the purchase money on the same day; and had a survey made thereon-in the May following, by the deputy-surveyor, who received his surveying-fees, and made a return of the survey, in the course of the summer or autumn of that year, to the surveyor-general, by a James Meloy, who, as he testified, delivered it to the surveyor-general, when something was said about its not closing. The deputy-surveyor, having thus returned the survey, believed, as also Haines or Maguire, who acted for Haines in the matter, that it was returned, accepted and placed on. file in the. surveyor-gene-. *72ral’s office until 1830, when the deputy was informed by a son of Maguire, that no such survey could be found in the surveyor-general’s office. The deputy, therefore, made out and forwarded a second return immediately to the surveyor-general, which was received and accepted by the latter on the 9th of June 1830. The plaintiff, according to the evidence, grounded his claim upon an improvement commenced in 1805, upon land near to that in dispute, at the coal-bank, which consisted of a eleáring of not more than half-an-acre, sowing it in rye, and the erection of a sort of cabin, used as a shelter from the changes of the weather, for hands employed by him in digging coal at the bank, in which, perhaps, they slept occasionally upon straw, and ate their food, when cooked elsewhere and brought to' them. But, according to the great weight of the plaintiff’s own evidence, it was never occupied as a dwelling or residence by any one. The plaintiff, at that time, was a single man, and it would seem to be somewhat doubtful where he nad his residence then, or whether he had any at any place. If he had any at all, it was most probably at another improvement, which he had, and sold afterwards to a person of the name of Sharp, as mentioned by some of his witnesses; or it may be, that he had no fixed residence, for Samuel Short, one of his own witnesses, said he had four several improvements, which he described by locating them severally, and added, after doing so, “I cannot tell-where his home was — rambling, as he was, I cannot tell.” Some years afterwards, however, but how many does not distinctly appear, he built á house upon a tract of land previously appropriated by a survey under a warrant in the name of James Kinnear, where he resided, and cleared and enclosed and cultivated twenty acres or upwards, about eighteen of which were upon the vacant land including the coal-bank. But previously to 1815 it does not appear, from any of his evidence that can be relied on, that he had a residence either by himself or by his tenants on the vacant land, with which he now wishes to connect the land in dispute. From 1816 or 1817 it would rather appear that the plaintiff had such a residence as might be sufficient to give him a pre-emption right to 400 acres of land then unappropriated, if there were so much there. In 1835, on the 15th of January, he took out a warrant for 400 acres, calling for his improvement, including the coal-bank, agreeing to pay interest on the purchase money to the State from the 1st of September 1805, upon which he had a survey made and returned in March of the same year; which survey included the 75 acres in dispute.
The defendants also, then, in order to show that the plaintiff ought not to derive any benefit from his settlement, to the land in contest, under his warrant of the 15th of January 1835, beside the title exhibited by them under the Haines warrant, and the settlement upon which it was founded, showed that the plaintiff, by an agreement made the 17th of March 1830, with Peter Cas*73sidy, as the agent of Abraham Kerns, purchased three unsatisfied or lost warrants, calling for 400 acres each, in the names severally of Jeremiah John, James John and Josiah John, bearing date the 12th of March 1794. That the plaintiff had, on the 2d of September 1830, surveys made on these warrants by the deputy-surveyor of'the district, who returned the same to the surveyor-general; two of which, that is, the surveys made on the Jeremiah John and James John warrants, were accepted on the 18th of May 1831, and the survey on the Josiah John warrant the 12th of December of the same year. That the survey so made, returned and accepted under the James John warrant, contained 352 acres 47 perches, and included the settlement and all the improvements of the plaintiff, embraced within his survey made afterwards under his warrant of the 15th of January 1835, but excluded the 75 acres in dispute. That the plaintiff took a deed of conveyance from Abraham Kerns, dated the 30th of September 1830, for the three Johns warrants and the lands surveyed under them. But the plaintiff, for the purpose of showing that he wás deceived in regard to the survey as returned under the James John warrant, and was dissatisfied with it, called a Daniel Walters, who testified, “ that he was one of the chain-carriers when Peter Cassidy, who acted for the deputy-surveyor of the district, made the surveys for the plaintiff in 1830, (meaning the Johns surveys), and that in running the lines, when they .came to the 75 acres, Cassidy stopped, told Adams, the plaintiff, here are the lines of the 75 acres, and that he could not hold it; Adams, in reply, said: “ Cassidy, if you don’t run the 75 acres in, I shall not accept of your warrants;” they disputed a considerable time, and finally Cassidy agreed to run it in; Adams said, “you must run it in, for it’s my property ;” he did run it in, and Cassidy pronounced the lines “ closed.” Adams also, further, with a view to show his dissatisfaction with the survey, as returned on the James John warrant, called a Cornelius M’Donald to prove that on the 5th of October 1831, Abraham Kerns and the plaintiff, by agreement, erased, in the deed of the former conveying the Johns warrants and the surveys made thereon to the latter, the part which described the survey made under the James John warrant as conveyed with the warrant, though the witness could not tell for what purpose or reason the erasure was made. Daniel Walters, however, was contradicted, in the evidence he gave, by Peter Cassidy, the surveyor, in the most direct and positive terms, by his testifying that Adams, upon being told by him (Cassidy) that the 75 acres were surveyed and appropriated under the Haines warrant, and that he (Adams) could not take it into his survey, then about being made under the Johns warrant, or hold it if he did, agreed expressly that it should not be included; and accordingly it was excluded by running and marking the lines around the 350 acres 47 perches, as returned into the surveyor-general’s office,
*74Under this state of the evidence, the President Judge in the court below directed the jury, that although Haines had the first right to the land in dispute, by virtue of his prior settlement, warrant and survey, yet because no return of his survey was to be found in the surveyor-general’s office before the 9th of June 1830, he must be considered in law as having abandoned his right so acquired. In this direction we think his Honour erred, as it was not owing to any default on the part of Haines, that the survey was not to be found in the surveyor-general’s office within a reasonable time after it was made. The deputy-surveyor, who was the agent of the State, having received his fees for making and returning the survey, was bound to make the return, and to see that it was received in the surveyor-general’s office. Haines had no control or power over the deputy, in this- respect, whatever; being the agent of the State, he was under the direction of the State alone; and it would be most extraordinary indeed if Haines, who was the vendee of the land, should be prejudiced or have his right to the land affected by the neglect or want of a proper degree of vigilance on the part of the deputy-surveyor, the agent of the vendor, over whom the vendee has no authority whatever. To permit the State, after having received the whole of the purchase money for the land from the first vendee, as she did from Haines, in this case, to sell and grant it to another, because her agent, the deputy-surveyor, had not returned the survey made for the first vendee, after he was bound to do so, within a reasonable time, or having returned it, because it is mislaid or lost and therefore cannot be found in the office, would be permitting the State to take advantage of her own wrong; which would not only be repugnant to every principle of justice, but would shock the common sense of even the meanest capacity. Chief Justice Tilghman, in Lilly v. Paschal, (2 Serg. & Rawle 398), in speaking of the application there, under which the defendants claimed, which was only loosely descriptive of the land in dispute, says; “ on such an application, according to the opinion of the court in Lowman's Lessee v. Thomas, (4 Binn. 51), the title would date from the malting of the survey, unless there should be such subsequent misconduct on the part of the applicant as would forfeit his preference. What would amount to such misconduct, I will not now consider; but it must be his own misconduct; for he could not be injured by the misconduct of'the deputy-surveyor.”
And Mr Justice Yeates, in the same case, page 400, says; “ it is of the utmost importance to the community, that the rules governing the titles of lands should be fixed and permanent. These rules, as to taking up lands under applications, are correctly laid down by the Chief Justice in Lowman’s Lessee v. Thomas, in 1811, (4 Binn. 51). They accurately conform to a variety of decisions wherein I have been present and joined, and are bottomed on principles of sound law, moral honesty and public convenience. *75Suppose a person possessed of a large landed property, offering it. for sale in distinct tracts. One wishing to purchase a particular tract applies for it in such words as designate the object of his wishes, and are confined to one spot, and adheres to his contract with due diligence, performing all his relative duties; his right necessarily takes effect from the time of his application. Should his application be couched in such vague and loose terms as may fairly include several tracts, without violence to his language, and the person entrusted by the vendor to admeasure the tract reduces it to a certainty, by a survey, his right takes effect from such appropriation. The contract then becomes defined and complete, and binds the original owner. The negligence of the surveyor, in not making a proper return to his constituent, ought not to be visited on the purchaser of the land, who has no control over his nomination; and it must be a very strong case of gross negligence under peculiar circumstances, on the part of the applier, before I would hold him affected by official misconduct of the deputy-surveyor, in not acting up to his instructions. In the case of an application, which, in its execution, is located on different grounds than those applied for, it is obvious, that there being no previous contract for the particular lands, it can only be validated by subsequent consent.”
So in Boyles v. Kelly, (10 Serg. & Rawle 217), the present Chief Justice, in delivering the opinion of the court, declares, “ it is laid down that the title to the specific land surveyed on an indescriptive location or warrant commences from the date of the survey, and the owner of it shall not be prejudiced by the neglect of the deputy to return the survey; making the distinction, however, as to a shifted location, because the title did not attach until it was returned, except as against a party who had actual notice of the survey.” See also Kyle v. White, (1 Binn. 246); Bond v. Stroup, (3 Binn. 66); Vickroy v. Skelley, (14 Serg. & Rawle 377); and the earlier cases of Drinker v. Holliday, (2 Yeates 88); and Meade v. Haymaker, (3 Yeates 67), in which the same doctrine is laid down, established and reiterated without any equivocation.
If, then, it be the rule, as all the cases already referred to show it most unquestionably is, that the right of an owner of an indescriptive application, upon which no part of the purchase money has been paid to the State, attaches to the land surveyed under it from the date of the survey, and that the neglect of the deputy-surveyor to return the survey, after he has received his fees, shall not prejudice the right of the owner of the warrant to the land, how much stronger must be the case exhibited here on the part of the defendants, where the whole of the purchase money was paid to the State at the time of granting the warrant under which they claim, which is descriptive of the land surveyed under it, and the deputy-surveyor was paid his fees for surveying and making return thereof! In this latter case the right of the owner of the warrant *76to the land, commenced from its date, before any survey was made; and could a doubt have been raised as to its being precisely descriptive of the land, so as to give a right thereto from its date, the survey removed all possible doubt as to its having been not only commenced, but rendered perfect and absolute from the date of the settlement, say 1801, upon which the warrant was founded, whether the survey was returned afterwards or not by the deputy-surveyor. The survey being made upon the land described in the warrant, and not exceeding the quantity therein mentioned by the deputy-surveyor, as the agent of the State, who was paid his fees for making the survey, was such an execution of the contract for the purchase of the land included in the survey, as bound the State, and vested an absolute and indefeasible right thereto in John Haines, the warrantee. The State thereafter had no right remaining in the land to grant or sell to any one; and it would have been contrary to every principle of honesty, knowingly, to have done so. The surveyor-general was also bound to receive and accept the survey, unless an error could have been shown in it, which would have affected the right of the State or that of some other person; and if such existed, it was the duty of the surveyor-general, and not that of Haines, the owner of the warrant, to have had it corrected without delay. There was no good ground whatever for imputing default or neglect of any kind to the warrantee, for it is clear, from the evidence, that he did all that could be required of him by law, either as regarded his duty and obligation to the State or as to third persons. He had paid the State the purchase money in full for the land, so that it had no further claim against him; and by having his survey made and the lines of it marked on the ground, he had also done all that the law required for the purpose of giving notice of his right to the specific land included within his survey; so that every person, disposed thereafter to buy land of the State, might have full knowledge of his right. Every such person was bound to take notice of it, without any return of the survey being made into the surveyor-general’s office; and in this consists, as we have seen from the authorities cited above, the great difference between a survey made under a descriptive or indescriptive warrant, and a survey made under one that is shifted; in the latter case the survey is not considered notice to any person, unless he has actual notice before of its having been made, until it shall have been returned into the surveyor-general’s office; whereas in the former cases, if the warrant be not precisely descriptive of the land, so as to render its application certain without a survey, the survey on the ground makes it so to all intents and purposes, and every person is bound, at his peril, to take notice of its location, whether a return be made of it or not.
The doctrine here laid down is also consistent with the principle upon which the late cases of Chambers v. Mifflin, (1 Penn. Rep. *7774); Addleman v. Masterson, (Ibid. 454); and Star v. Bradford, 2 Penn. Rep. 394). In the first of these cases, the party claiming under the prior warrant and survey was postponed, because he failed to pay the deputy-surveyor his fees for making the survey, so as to make it the duty of the latter to return it, before the survey made and returned on the subsequent warrant, under which the other party claimed the land. It was therefore owing entirely to the neglect of the owner of the prior warrant and survey, that he failed to recover the land under it. So in the second case, the application and survey of the defendant, though prior in date to the warrant and survey of the plaintiff, was considered as having been abandoned by him, because he had neglected or refused to pay the deputy-surveyor his fees for making the survey, so as to make it his duty to return the survey before the plaintiff obtained his warrant and return of survey under it. Arid likewise, in the third case, the defendant, who claimed under an application and survey made long before the date of the defendant’s warrant and survey, was- held not entitled to hold the land, because he failed to show that he had paid the deputy-surveyor the surveying-fees, so as to entitle him to have a return of the survey made, which was-not returned, nor possession of the land taken under ’it, until after the plaintiff had obtained a warrant, survey and patent for the land. The decisions of these cases, therefore, are in perfect accordance with all the previous decisions and the doctrine contained in them, though it may be that things are said in some of them seemingly not altogether so. The only case to be found, which would seem to militate, in the least, against the generally established doctrine and former decisions on this subject, is that of Zerbe v. Schall, (4 Watts 138), where the defendant claimed under an application dated the 8th of April 1767, but whether descriptive of the land or not does not appear, and a survey made in the same year, by the deputy-surveyor, which he never returned, though paid his surveying-fees ; nor was any return made of it until the 4th of July 1814, 47 years after it was first made, when it was returned by a subsequent deputy-surveyor. Nor was possession of the land taken by the defendant before 1830, when he prevailed on the tenant of the plaintiff to let him have it. The plaintiff claimed under an improvement commenced on the land in 1830, 33 years after the date of the defendant’s survey, which was followed up by obtaining a warrant for the same and a survey thereof, and finally a patent from the State in 1828 ; and held by this court that the plaintiff was entitled to recover the land, on the ground, that after so great a lapse of time, the defendant must be considered in law as having abandoned his claim to the land. If the application of the defendant was not shifted, I would say that his survey, made on the ground, called for by it, was notice to all the world of its having been made; but as he had paid no part of the purchase money to the State for the land, the right to it still *78remained in the State, and the contract for the purchase never having been even executed in part by him, or closed in such a way as to bind him to pay for the land, and he never having come forward either to pay or to have his survey returned, that he might pay or be compelled to do so, and never having taken possession of the land for so great a length of time, the State had a right to say that he had abandoned his application, and therefore she had a right to grant or sell the land to any one disposed to buy, the same as an ordinary vendor would have had under like circumstances. So that this case bears very little, if any analogy to the one under consideration, where the State had, in reality, transferred all her right in the land to Haines, by receiving the purchase money and granting to him a warrant for it, upon which he procured the deputy-surveyor to make a survey, and paid him his fees for so doing, whereupon the latter forwarded a return of the survey so made, to the surveyor-general, who, it was believed, had received and accepted the same. So that, in truth, no negligence would seem to have been imputable to any one, at least not to the owner of the warrant; and certainly still less ground to presume an abandonment by him of his title to the land, which had become absolute and perfect. A perfect title may be lost under the operation of the Statute of Limitations, but it cannot be presumed to have been abandoned by the- owner; nor would his declarations, that he had abandoned it, have such an effect, except in favour of one who had taken possession of the land and expended his money and labour upon it on the faith of such declarations, so as to make it a fraud to take the land from him afterwards. Had the jury been instructed by the court below, that such was the law on this part of the case, it is difficult, if not almost impossible, to believe that they would have hesitated a moment in finding a verdict for the defendants; for all the evidence on the part of the defendants, as also the weight of the plaintiff’s own evidence, went to prove, that the title under which the defendants claimed was older and better than that of the plaintiff. But still, seeing this view of the case involves in it questions of fact, which the jury alone must decide, however clear the evidence may be in regard to them, we cánnot therefore upon this ground affirm the judgment in favour of the defendants, though perfectly satisfied that they are entitled to hold the land upon it, even if they had no other.
It now remains to consider the validity of the particular ground upon which the court instructed the jury, that their verdict must be for the defendants. This ground was, that the plaintiff having had a survey made and returned by the deputy-surveyor of the district, under a warrant in the name of James John, excluding the land in dispute, but including the land whereon his settlement, as also all his improvements were made, which he alleged to have been the origin of his title, under which he claimed the land in question, thereby abandoned his clairq to it, if he had any by *79virtue of his settlement, provided the survey as returned was made by bis consent, either expressed or implied; but if otherwise, it was his duty, within a reasonable time after he discovered the fraud or mistake committed, as he alleged, by the deputy-surveyor, in leaving the land in contest out of the survey as returned, without the consent or knowledge of him, the plaintiff, when it had in fact been included in the survey, as made on the ground, to have applied to the surveyor-general or board of property for an order to have the error corrected by means of a re-survey or true return thereof; but having failed to do this, it must be taken, that if he did not consent to it at the time, he had since acquiesced in it, and was therefore precluded from having it corrected by the jury under the direction of the court. In order to show that the court erred in their instruction to the jury on this point, the counsel for the plaintiff have cited and relied on the cases of Caufman v. The Cedar Spring Congregation, (6 Binn. 59); Blair v. M’Kee, (6 Serg. & Rawle 193); Bryson v. Hower, (8 Serg. & Rawle 409) ; and Merchant v. Millison, (3 Yeates 73). In the first of these cases the defendants in error were the plaintiffs below, and claimed under a descriptive application and survey made on the ground, including the land in dispute, which was, however, excluded by the deputy-surveyor in his return to the surveyor-general, without the consent or knowledge of the owner of the application; whereupon another person, at the instance of the deputy, entered an application, and got a return of survey of the land for himself; this court held that the latter return of survey did not prejudice the elder proprietor or benefit the younger; and that the elder was entitled to recover the land, though no application had been made by him to the surveyor-general or board of property to have the error in the return of the survey corrected. In the second case, where the plaintiff claimed in the court below under a warrant of 360 acres, dated in 1790, calling for an improvement made in 1775, and a survey made thereon of 695 acres of land within the purchase of 1768, but never returned, it was held, that although he could not recover the 695 acres, yet he was entitled to recover against a subsequent warrant, survey and possession, as much thereof as he had a right to have included in his survey at the time it was made; and that the jury might ascertain and designate the same by a diagram, to be annexed to their verdict. In the third case, where the board of property, at the request of the owner of an application and survey, under which the plaintiff below claimed, issued an order of re-survey, for the purpose of ascertaining how far the tract was interfered with by other surveys belonging to the same individual, and the deputy-surveyor, by mistake or design left out a small portion of it, to which another person shortly after applied a warrant and obtained a patent five years afterwards, it was ruleS that the plaintiff was entitled to recover the land so left out, without any application to the surveyor-general or the board of *80property. And in the last case,, the defendant in the court below was held by this court entitled to hold the land claimed by the plaintiff, which was included in the survey of the defendant, as made on the ground, but thrown out without his knowledge or consent by the deputy-surveyor in his return thereof to the surveyor-general, though he never made any application to the surveyoi’-general or the board of. property to. have the error of the deputy corrected.
But in support of the opinion of the court below on the point under consideration, various authorities have been referred to. In Drinker v. Holliday, (2 Yeates 88, 89), it is laid down, “ that every survey will be presumed to be made by the consent of the applicant or warrantee, unless the contrary appear; and where his dissent does appear, he must make an early complaint to the surveyor-general, or in his default to the board of property. If he is remiss herein, his negligence will operate strongly against him, and, under many circumstances, he will be supposed to have abandoned his objections to the survey. When a survey has been completed on the ground and returned, a new survey cannot be made without new directions, because the authority of the deputy-surveyor has been determined.” In Hunter v. Meason, (4 Yeates 108), it is also said, “ if a survey be made with which the owner of the warrant is dissatisfied, he should without delay complain to the surveyor-general or board of property, and pray for redress, otherwise the survey will condude him.” Again in Miles v. Potter, (2 Binn. 69, 70), where a survey had been made and returned by the deputy-surveyor upon land different from that called for by the defendant’s warrant, but without his consent, as it would seem, this court say, “ it was not in the power of the deputy to make any alteration in the survey, after it was returned' by him, without a new authority from the land-office;” and although this new authority- was obtained, yet, because it was not had as soon as the error was discovered, and before the plaintiff’s right attached to the land, it was too late, and the defendant thereby lost his right to it. In Healy v. Moul, (5 Serg. & Rawle 181), it is laid down by Mr Justice Duncan, in delivering the opinion of this court, that “ when the survey is returned the deputy is functus officii, and it requires a new authority from the surveyor-general or board of property to warrant an alteration. 2 Smith’s Laws 255. The presumption of law is that the survey has been made by the owner’s consent; but if he be dissatisfied, he should without delay complain to the surveyor-general or board of property, and pray for redress; otherwise the survey will conclude him.” This doctrine is afterwards recognised and laid down by the late Chief Justice of this court, in delivering its opinion in Vickroy v. Skelley, (4 Serg. & Rawle 377), who, after stating that the title, under a shifted application, does not commence until the return of the survey, excepting as against one who has notice of it before the *81return, and then it commences from the time of notice ; for which he cites Kyle v. White, (1 Binn. 246); Bond v. Stroup, (3 Binn. 66), proceeds and adds, “ there is little or no difference between an altered and a new survey. There is certainly no difference as to the commonwealth, and as to third persons, they are protected. If they have appropriated the land, they will hold it against either an altered or a new survey.” And in a previous case, Deal and Weir v. M’Cormick, (3 Serg. & Rawle 346), the present Chief Justice says, “ the law is well settled, that after a survey made and returned into the office, a second survey, without an order of the board of property, is void. If the owner of a warrant be prejudiced by the fraud or mistake of the officer, the board of property will grant him relief, if no new right has attached to the land.” In the same case Mr Justice Duncan, on the same point, which was an exception to the charge of the court below, instructing the jury that a second survey, shown to have been made under the plaintiff’s warrant, without any order of re-survey obtained first for that purpose from the surveyor-general or the board of property, was irregular and void, says; “ I do not see any just cause of complaint on the part of the defendant to this part of the charge; for the court submitted it to the jury to decide,''whether the first survey was fraudulently made by the deputy-surveyor, with an intention to deprive the owner of his just right; and if the jury find it was unfairly made, then the court say, the owner, if he complains within a reasonable time of the injury done him, is not bound by it. I cannot see anything that would be a greater inducement to fraud, in the management of several warrants held by the same person, than to suffer the owner of the survey returned to shift it on other lands, of his own mere motion, without an order or direction from the surveyor-general or board of property, under the pretence, that though the survey was made and returned for him, yet it was returned on a warrant not intended. Surely, if this is to be rectified, it should be done in some reasonable time, and by application to some proper authority. His warrant, by the survey and return, is functus officii. The command of the surveyor-general to his deputy, to execute and make return, has been obeyed; the authority of the deputy has been executed ; his power is at an end; such has been the course of decisions.” For which he cites Drinker v. Holliday, (2 Smith’s Laws 255); Hunter v. Meason, (Ibid. 256); and in a late case, Oyster v. Bellas, (2 Watts 397), this doctrine was carried so far as to be applied to what was called a second survey, made after a return of a chamber survey; that is, a survey made on paper merely by the deputy-surveyor, without his going on the ground, as required by law, which was, therefore, of no validity whatever, yet the second survey, though made by the deputy’s going on the ground and actually running and marking the lines of it, was held void and of no validity whatever by this court, because made *82without an order of re-survey from the surveyor-general or the board of property.
Now it may not be improper to notice a difference between the case before us and the cases of Kauffman v. The Cedar Spring Congregation, &c., relied on by the counsel for the plaintiff. In the case before us, the lines of the survey, as returned for the plaintiff, excluding the land in dispute, were marked on the ground, for so they appeared to the witnesses who examined them, and therefore were not made merely by protraction on paper, as was doné in the cases relied on by the plaintiff. In them it may have been thought that the lines marked on the ground were to be considered according to the general rule laid down on the subject, as the real lines of the surveys, notwithstanding the lines, as returned on the drafts, were different; but this rule can only be properly applied where it would seem to have been the intention of the surveyor to make the lines marked on the ground the real boundaries of the survey. But certainly there may be a difference in regard to the effect that is likely to be produced on the minds of third persons in the two classes of cases, as to the real extent of the boundaries of the survey; for in a case like the present, where lines, corresponding with those set forth in the return of the survey, are found marked on the ground, there is but one conclusion'to be drawn, which is, that they were intended, and must be considered as the true boundaries of the survey returned. And hence third persons are justified in treating them as such, and have a right to purchase of the State the lands without the lines called for in the return of the survey, if not otherwise appropriated. And, therefore, the necessity was increased in this case, as well as the propriety of the plaintiff’s applying to the surveyor-general or the board of property without delay, as soon as he discovered the alleged fraud of the deputy-surveyor, in order to have it corrected and set right. He, according to his own showing, knew of it as early as October 1831, for then, as , his counsel allege, he had the alteration in the deed of Abraham Kerns, whereby the three warrants, in the names severally of Jeremiah John, James John and Josiah John, were conveyed to him, made, because the survey executed for him under the James John warrant was not truly returned, and did not include the land in dispute. His procuring the alteration, however, to be made in this deed was not calculated to produce any alteration or correction in the return of the survey on the James John warrant; nor was it calculated to advise the State or any other person of it; even the witness who attested, the alteration, did not know the reason or the occasion of making it. John Haines, who then claimed the land in question under his warrant and survey, had certainly a right to consider himself as the owner of the land, freed, at least, from all claim on the part of the plaintiff. After this, however, the plain tiff still lies by until January 1835, when he takes out his warrant *83of 400 acres, upon which he had a survey made in March following, including the land in dispute, and also the most of the land, though not all, included in his survey on the James John warrant. This was certainly a novel, if not a very injudicious proceeding on his part; because it was throwing away all the money which he paid to the commonwealth for the warrant, excepting what he paid for that part of the land not previously embraced in the surveys made under the Haines and Johns warrants. This last warrant taken out by the plaintiff, and the survey made under it, could not have the effect of an order of re-survey on the James John warrant, and a survey made in pursuance thereof; so that the survey returned on the James John warrant remained as it was before; and the plaintiff having had that survey made for himself as the owner of the warrant, and having included in the return thereof all the land upon which he had made his settlement and improvements, thereby concluded himself, according to the principles and doctrine of the late, as also many of the early cases, from extending his claim, in virtue of his settlement, beyond the boundaries returned on the James John warrant, because he had acquiesced in, if he did not consent to that return as made, without ever having complained to the surveyor-general or the board of property, or applied to the same in any way for redress. But even if he had made application for an order of re-survey, when he took out his warrant in January 1835, instead of taking it, it would certainly have been too late. It ought to be done without delay, say some of the cases, and others say, within a reasonable time. But this would have been upwards of three years after he acquired a knowledge of the fraud he now complains of; a period exceeding greatly what was requisite to enable him to make the application. Public policy, and a due regard to the administration of justice, require that the application to the surveyor-general or the board of property should be made as early as convenient after the mistake or the fraud shall have come to the knowledge of the party. When a fraud or mistake is alleged to have been committed by the deputy-surveyor, either in making or returning the survey, it is due to him as well as to all whose rights may be affected by it; and justice certainly requires that he should have the earliest opportunity that can be afforded, of showing that it is untrue; for whether it be charged against him as a mistake, or the result of design, either is calculated to injure his character as an officer, and the sooner he has an opportunity of showing his innocence and the falsity of the charge, the better able he will be, if charged wrongfully, to do so; for lapse of time may remove his witnesses, or eradicate from their memories what would have been abundantly sufficient to have acquitted him. Beside, he may die in the mean time, and the party whose interests are to be affected by the establishment of the fraud or mistake of the deputy, may, by reason thereof, be rendered unable to show that the mistake or *84fraud was not committed. In order to prevent fraud from being effected, either by means of perjury or mistake arising from the frailty of human memory, it is essentially necessary that frauds or mistakes alleged to have been committed, and especially those which go to affect titles or rights to real estate, and are such as can only be established or repelled by parol evidence, should be complained of to the proper authority without any unnecessary delay; so that the matter may be inquired into and settled according to the truth of the case, while the witnesses are to be had, and before what they did know in relation to the subject has escaped from their recollections.
It is easy to imagine that great injustice may arise, if owners of warrants, after they have had their surveys made and returned, shall be permitted to lie by for years, and then to come forward and have their boundaries extended beyond those returned, by giving parol evidence to prove that the deputy-surveyors, either through design or mistake, did not set forth the true boundaries in the returns made by them. Take, for instance, the present case, where the plaintiff avoided, for years, taking a single step to have the ground of his complaint inquired into and settled, and until only one of the chain-carriers present at the survey, is to be had, who is procured by the plaintiff to testify, that in making the survey on the ground, after a dispute between the plaintiff and Peter Cassidy, acting for the deputy-surveyor, about taking in the land in question, Cassidy, who refused at first, at length agreed to include the- land in the survey then being made by him for the plaintiff, and accordingly did so, by running around it with the compass and chain, taking at the same time the courses ánd distances thereof. In all this, however, he is positively and expressly contradicted by Cassidy, who was produced as a witness on behalf of the defendants, and shown even by the son' of the plaintiff, called as a witness for his father, on his cross-examination, to have testified differently on a former trial of the cause before arbitrators, from what he did then before the jury; particularly in saying, on his former examination, that the survey made by Cassidy for the plaintiff, of the land in contest, closed at a poplar corner, which, if true, could not have included it, but, on the contrary, must have excluded it, a thing, capable of being proved by the most irrefragable testimony; because the poplar corner, as it seems, being somewhat notorious, and its position such as to show, most clearly, by the testimony of other witnesses on both sides, that if the survey was closed at it, the land in dispute could not have been included in the survey as made on the ground, but in conformity to the return made thereof by the deputy-surveyor. The son of the plaintiff, though he testified to the discrepancy of the evidence given by the chain-carrier on the two trials, volunteered an apology for him, that he thought it was because he was confused from the severity of the cross-examination. And indeed it *85is not unreasonable to suppose, that if the other chain-carrier could have been adduced as a witness, the attempt to fix the charge of fraud on the surveyor would not have been attempted. It may also be observed, that this case is different, in one respect, from some of those relied on for the plaintiff; here the deputy-surveyor or Cassidy, who acted for him, does not appear to have had any private interest or advantage in view, to be gained by his leaving the land in question out of the plaintiff’s survey. But. his duty required him, as the land- had been long previously granted and surveyed by the State to Haines, not to survey it again for another. The fact of its having been previously granted and surveyed to Haines was known, at the time, to Adams, the plaintiff, and if he wished to contest the right of Haines, it was his duty tQ have applied to the surveyor-general or the board of property for a special order on the subject, and not to have contented himself with getting the deputy-surveyor to survey and return the land for him. In order, therefore, that truth and justice may prevail, it would seem to be of the utmost importance to the public, as well as to the individuals directly concerned, that there should be an established rule on the subject, which shall be adhered to, where such errors are alleged to have been committed by deputy-surveyors, whether real or pretended, requiring the party complaining that he is aggrieved thereby, to make application at least within a reasonable time after the matter has come to his knowledge, for redress, to the surveyor-general or board of property; otherwise he will be taken to have acquiesced therein, and be concluded. Thus all objections to the titles of lands, on such account, will be speedily removed, and the owners thereof induced to proceed with confidence in the improvement of them, whereby the public interest, as well as their own individual interests, may be greatly promoted and advanced. The adoption of this rule, and a steady adherence to it, are rendered still more necessary and proper, when we consider the progressive state of improvement that exists in regard to lands generally in the State, and especially those in respect to which such objections are most likely to arise. After a careful and deliberate consideration, we are satisfied that the rule is sustained both by principles of justice and expediency; that in its operation it will deal equally with all, and impose hardships upon none. We therefore think that by force of this rule, and application of it to this case, the court below were right in directing the jury that their verdict ought to be in favour of the defendants.
Judgment affirmed.